Citation Nr: 0922365	
Decision Date: 06/15/09    Archive Date: 06/23/09	

DOCKET NO.  06-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability. 

2.  Entitlement to service connection for a bilateral hip 
disability. 

3.  Entitlement to service connection for the residuals of an 
eye injury. 

4.  Entitlement to service connection for a bilateral 
shoulder disability. 

5.  Entitlement to service connection for a bilateral elbow 
disability. 

6.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee. 

7.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee. 

8.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to 
January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2003, April 2005, October 2006, and 
April 2008 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

At the time of the aforementioned rating decision in April 
2008, the RO granted service connection for lumbar strain.  
Accordingly, the issue of entitlement to service connection 
for a chronic low back disability is no longer before the 
Board.

During the course of a prehearing conference in May 2008, the 
Veteran and his accredited representative withdrew from 
consideration the issues of entitlement to service connection 
for chronic bilateral shoulder and elbow disabilities.  
Moreover, in a Report of Contact dated in October 2008, the 
Veteran indicated that he additionally wished to withdraw 
from consideration the issue of entitlement to service 
connection for the residuals of an eye injury.  Accordingly, 
those issues will be dismissed. 

Finally, the appeal as to the issues of increased evaluations 
for the Veteran's service-connected left and right knee 
disabilities is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  During the course of a prehearing conference before the 
undersigned Veterans Law Judge in May 2008, the Veteran and 
his accredited representative requested withdrawal of the 
issues of service connection for bilateral shoulder and elbow 
disabilities.

2.  In a Report of Contact dated in October 2008, it was 
noted that the Veteran had requested withdrawal of the issue 
of entitlement to service connection for the residuals of an 
eye injury.

3.  The Veteran's bilateral ankle disability as likely as not 
had its origin during his period of active military service.

4.  A bilateral hip disability is not shown to have been 
present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of service connection for the residuals 
of an eye injury, as well as on the issues of service 
connection for bilateral shoulder and elbow disabilities, 
have been met.  38 U.S.C.A. § 5103(a), 5103A, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).

2.  A bilateral ankle disability was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  A bilateral hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2008).

At a prehearing conference prior to a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008, the 
Veteran withdrew from consideration the issues of entitlement 
to service connection for bilateral shoulder and elbow 
disabilities.  Moreover, in a Report of Contact dated in 
October 2008, it was noted that the Veteran additionally 
wished to withdraw from consideration the issue of service 
connection for the residuals of an eye injury.  As the 
Veteran has withdrawn his appeal as to those issues, there 
remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.

Service Connection

As regards the remaining issues on appeal, the Board wishes 
to make it clear that it has reviewed all the evidence in the 
Veteran's claims file, which includes:  his multiple 
contentions, including those raised during the course of a 
hearing before the undersigned Veterans Law Judge in May 
2008, service treatment records; VA and private treatment 
records and examination reports; and various statements by 
the Veteran's friends and colleagues.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The Veteran in this case seeks service connection for 
bilateral ankle and hip disabilities.  In pertinent part, it 
is contended that the Veteran's current ankle and hip 
disabilities had their origin during his period of active 
military service.  In the alternative, it is contended that 
the Veteran's current ankle and hip disabilities are in some 
way proximately due to, the result of, or aggravated by his 
service-connected right and left knee disabilities.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) A chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as a baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition) in comparison to the medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  These findings as to baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (September 7, 2006).

In the present case, a review of the record discloses that, 
on October 1, 1991, during what was apparently a period of 
basic training, the Veteran was seen for what was described 
at the time as a second degree sprain of the left ankle.  
Approximately two weeks later, the Veteran indicated that he 
had twisted his left ankle three weeks earlier, following 
which he experienced pain and swelling, in particular, when 
standing for long periods of time.  A physical examination 
conducted at the time was significant for the presence of 
tenderness, but with no swelling or discoloration.  Range of 
motion was full, though with complaints of pain on 
dorsiflexion and eversion.  Radiographic studies of the 
Veteran's left ankle were within normal limits.  
Significantly, service treatment records thereafter show no 
evidence of problems with either of the Veteran's hips or 
ankles.

Private medical records dated in May 2005 reveal that the 
Veteran was seen at that time for bilateral knee pain.  When 
questioned, the Veteran indicated that his hips "hurt more 
when his knees hurt more," and that his ankles tended to 
"roll easily," and had, in fact, inverted in the past.  
Significantly, a physical examination of the Veteran's ankles 
showed no evidence of swelling or tenderness.  The pertinent 
diagnosis noted was of early osteoarthritis of the knees, 
compounded by "weak ankles," and likely affecting 
intermittent hip pain.

At the time of a private physical therapy consultation dated 
in mid-June 2005, it was noted that the Veteran's ankles felt 
"unstable" and "roll(ed)" easily, and that he had lateral 
ligamentous laxity at the bilateral ankles, somewhat greater 
on the left than the right, accompanied by decreased 
dorsiflexion. 

In correspondence received in February 2006, a private 
physical therapist indicated that weakness and pain in the 
Veteran's left knee had resulted in an antalgic gait pattern 
which could possibly "influence" pain in the Veteran's hips.

During the course of a private osteopathic examination in 
January 2007, it was noted that the Veteran's ankle showed 
evidence of mild swelling, but no instability.  The pertinent 
diagnosis noted was bilateral ankle pain, which, it was felt, 
might be a complication of the Veteran's obesity.  
Significantly, in correspondence of late January, that same 
osteopath offered the opinion that chronic pain in the 
Veteran's hips and ankles was "more likely than not" due to 
his (service-connected) bilateral knee condition.  Moreover, 
in correspondence of early February 2007, another private 
physician indicated that, in his opinion, the Veteran's 
ongoing chronic "issues" with his ankles and hips were 
related to his knee problems.

At the time of a VA fee basis examination in April 2007, the 
Veteran gave a history of bilateral hip and ankle problems 
which were not due to injury, but which reportedly had 
occurred following injury to his knees.  According to the 
Veteran, he had been told that his hip pain was due to his 
knees.  Moreover, according to the Veteran, as a result of 
his bilateral ankle disability, he suffered from weakness 
when walking due to pain, as well as stiffness, swelling, 
giving way, and a lack of endurance

On physical examination, the Veteran's gait was abnormal, 
with a limp favoring the right leg.  Examination of the 
Veteran's hips showed no signs of any edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation, or guarding of movement.  Range of motion 
measurements of the right and left hips showed flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
and abduction to 45 degrees, with external rotation to 60 
degrees, and internal rotation to 40 degrees.  

Examination of the Veteran's ankles showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, subluxation, or guarding of movement.

At the time of examination, radiographic studies of both hips 
and both ankles were entirely within normal limits.  
Significantly, following completion of the examination, it 
was the opinion of the examiner that there was "no pathology" 
sufficient to render a diagnosis of either a bilateral hip or 
bilateral ankle disability.  However, shortly thereafter, in 
July 2007, a different VA fee-basis examiner, following a 
full review of the Veteran's medical records, offered his 
"independent medical opinion" that, while the veteran did 
not, in fact, suffer from a bilateral hip disability he (the 
Veteran) did exhibit bilateral ankle sprain(s).  Moreover, 
the Veteran's left ankle disability was "at least as likely 
as not" secondary to his inservice injury.

In an attempt to clarify the apparent ambiguity surrounding 
the nature and etiology of the Veteran's claimed bilateral 
hip and ankle disabilities, the Board, in December 2008, 
sought the opinion of a medical expert.  That expert, in a 
report of early February 2009, indicated that he had reviewed 
"extensive files" on the appellant, to include records of at 
least five physicians, along with numerous clerical 
materials.  Following that review, the medical expert offered 
his opinion that the Veteran did, in fact, suffer from 
chronic, clinically identifiable pathology of the ankles 
which "as likely as not" had its origin during his period of 
active military service.  However, that same examiner 
indicated that the Veteran did not suffer from a bilateral 
hip disability which had its origin in service.

More specifically, by way of explanation, the medical expert 
indicated that true hip joint pain was anterior, extending to 
the groin and often radiating down the anterior thigh.  
However, none of the hip pain reported by the Veteran fit 
that description.  Nor had it been noted by multiple 
examiners.  Rather, it was more likely that the Veteran (as a 
lay person) was describing hip pain as likely posterolateral 
buttock pain which was referred from his back, and due to 
mechanical back pain, deconditioning, and obesity.  

Based on the aforementioned, it would appear that the 
Veteran's current bilateral ankle disability as likely as not 
had its origin during his period of active military service.  
However, it does not appear that the Veteran suffers from a 
separate and distinct bilateral hip disability which had its 
origin during his period of active service.  More to the 
point, the entire weight of the evidence is to the effect 
that, to the extent the Veteran suffers from what he 
describes as "hip pain," that pain is most likely referred 
from his back, and not indicative of chronic hip pathology.

The Veteran and his representative have argued that, inasmuch 
as service connection has now been granted for lumbar strain, 
and given that the Veteran's "bilateral hip pain" has been 
attributed, at least in part, to mechanical back pain, 
service connection for "bilateral hip pain" should be granted 
on a secondary basis.  However, as noted above, there is no 
indication that the Veteran currently suffers from "separate 
and distinct" chronic hip pathology.  While it is true that, 
during the course of the Veteran's appeal, he has on many 
occasions complained of "hip pain," that pain alone, absent a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, service connection for a chronic bilateral hip 
disability must be denied.

In reaching this determination, the Board has given due 
consideration to various statements by the Veteran's friends 
and colleagues describing certain elements of the Veteran's 
body habitus, such as an altered gait and/or apparent 
representations of pain.  However, while those parties are 
certainly competent to testify as to symptoms which are 
nonmedical in nature, they are not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as the relationship between the Veteran's claimed bilateral 
hip disability and his active military service.  
Significantly, in such a setting, lay beliefs alone cannot 
serve to establish any chronic disability and an association 
between the claimed disability and the Veteran's military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Moray v. Brown, 5 Vet. App. 211 (1993).  The 
diagnosing of a chronic hip disability is not the type of 
injury or disability for which lay evidence is competent.  
See generally, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  Further, competent, independent and persuasive 
medical evidence which weighs heavily against the lay 
assertions is of record.

In summary, the evidence supports the grant of the claim of 
entitlement to service connection for a bilateral ankle 
disability and preponderates against the claim of entitlement 
to service connection for a bilateral hip disability.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pellegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in October 
and December 2004, and in March 2006.  In those letters, VA 
informed the Veteran that, in order to substantiate his 
claims for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability or the disease or injury in service, which was 
usually shown by medical records and medical opinions.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 556 U.S. __ (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

The appeal as to the issues of service connection for the 
residuals of an eye injury, as well as for bilateral shoulder 
and elbow disabilities, is dismissed.

Service connection for a bilateral ankle disability is 
granted.

Service connection for a bilateral hip disability is denied.


REMAND

In addition to the above, the Veteran in this case seeks 
increased evaluations for service-connected right and left 
knee disabilities.  In pertinent part, it is contended that 
various manifestations of those disabilities are more severe 
than currently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective 10 percent 
evaluations now assigned.

In that regard, a review of the record discloses that, over 
the course of the Veteran's current appeal, there has been 
some considerable disagreement as to the severity of his 
service-connected right and left knee disabilities.  In point 
of fact, at one point, the Veteran's 10 percent evaluation 
for service-connected chondromalacia of the right knee was 
proposed to be reduced to 0 percent, based on a lack of 
medical evidence showing entitlement to the previously-
assigned 10 percent evaluation.  Ultimately, however, it was 
determined that symptomatology attributable to the Veteran's 
service-connected chondromalacia of the right knee was, in 
fact, representative of a 10 percent evaluation.

The Veteran, in support of his appeal, has continuously 
argued that his service-connected right and left knee 
disabilities are significantly worse than presently 
evaluated.  Moreover, according to the Veteran, he has on 
more than one occasion been advised that he will eventually 
require total knee replacements for both knees.  
Significantly, during the course of a hearing before the 
undersigned Veterans Law Judge in May 2008, the Veteran 
indicated that, since the time of his most recent VA 
examination for compensation purposes in April 2007, his 
service-connected knee disabilities had "worsened," and he 
had on multiple occasions seen a physical therapist for 
treatment of those disabilities.  Moreover, according to the 
Veteran, his service-connected knee disabilities had resulted 
in a restriction in his daily activities such that it was 
difficult to lift heavy instruments, or walk any distance.  
See Transcript, p. 4.  Significantly, when questioned by the 
undersigned Veterans Law Judge, the Veteran indicated that 
his service-connected knee symptomatology had "increased," to 
the point where his knees "gave out quite a bit," and he was 
in "constant pain" requiring constant medication.  See 
Transcript, p. 8.

Under the circumstances, and given that the Veteran's most 
recent VA examination for compensation purposes occurred more 
than two years ago, the Board is of the opinion that an 
additional, more contemporaneous VA orthopedic examination 
would be appropriate prior to a final adjudication of the 
Veteran's claims for increased evaluations for his service-
connected right and left knee disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see 
also VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
Veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected right and left knee 
disabilities, to include any and all 
limitation of motion (e.g., flexion 
and/or extension), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected right and left knee 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO/AMC should then readjudicate 
the Veteran's claims for increased 
evaluations for service-connected 
chondromalacia of the right knee, 
chondromalacia of the left knee, and left 
knee instability.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in April 
2008.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


